Exhibit 10.13

AMENDMENT NO 2 TO CREDIT AGREEMENT

AMENDMENT No. 2 (this “Amendment”), dated as of October 31, 2014, by and among
HC2 Holdings, Inc., a Delaware corporation (the “Borrower”), for purposes of
Section 6 below, the Subsidiary Guarantors, the Lenders and Jefferies Finance
LLC, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as collateral agent for the Secured Parties (in such
capacity, the “Collateral Agent”, or, as Administrative Agent or Collateral
Agent, “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Subsidiary Guarantors, Lenders and Agent are parties
to that certain Credit Agreement, dated as of September 22, 2014 (as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “HC2 Credit Agreement”);

WHEREAS, the Borrower agreed, pursuant to Section 10.06 of the HC2 Credit
Agreement, as amended on October 26, 2014, that no later than October 31, 2014,
in connection with the transactions contemplated by the Engagement Letter, it
would provide to Jefferies LLC a customary preliminary offering memorandum
containing certain information;

WHEREAS, the Borrower intends to deliver to Jefferies LLC such preliminary
offering memorandum containing certain information on or before November 2,
2014; and

WHEREAS, Agent and Lenders party hereto are willing, on the terms and subject to
the conditions set forth below, to consent to all amendments, modifications and
agreements set forth by this Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings ascribed thereto in the Credit Agreement.

2. Amendments. Subject to the satisfaction of the conditions precedent set forth
in Section 5 below, the Borrower, the Lenders party hereto and Agent hereby
agree as follows:

(a) Section 1.01 of the HC2 Credit Agreement shall be amended by deleting the
definition of “Demand Failure Event” in its entirety and replacing it with the
following:

“Demand Failure Event” shall mean Borrower’s failure to comply with (i) the
terms set forth in a Permanent Securities Notice within five business days from
the date of delivery or (ii) the terms of the documentation related to the
Permanent Securities Notice including, without limitation, Borrower’s obligation
to deliver on or prior to November 2, 2014 certain information required by
Jefferies LLC to consummate an offering of the Permanent Securities, including
an offering memorandum or offering circular in form and substance reasonably
satisfactory to Jefferies LLC as set forth in the Fee Letter.”



--------------------------------------------------------------------------------

(b) Section 10.06 of the HC2 Credit Agreement shall be amended by deleting it in
its entirety and replacing it as follows:

“Section 10.06 Offering Memorandum. Borrower agrees that no later than
November 2, 2014, in connection with the transactions contemplated by the
Engagement Letter, it will provide to Jefferies LLC a customary preliminary
offering memorandum containing, or incorporating by reference to filings
publicly made by Borrower, Schuff and Bridgehouse Marine with the SEC, (A) all
customary information (other than a “description of notes” and information
customarily provided by Jefferies Finance LLC or its affiliates or their counsel
or advisors), including financial statements (other than pro forma financial
statements which are described below), business and other financial data of the
type and form that are customarily included in private placements pursuant to
Rule 144A (without registration rights) (including information required by
Regulation S-X and Regulation S-K under the Securities Act, which is understood
not to include consolidating financial statements, separate subsidiary financial
statements and other financial statements and data that would be required by
Sections 3-09, 3-10 and 3-16 of Regulation S-X and Item 402 of Regulation S-K
and information regarding executive compensation and related party disclosure
related to SEC Release Nos. 33-8732A, 34-54302A and IC-27444A and other
customary exceptions) and (B) pro forma financial statements of the type and
form that are customarily included in private placements pursuant to Rule 144A
(without registration rights) to be prepared in a manner consistent with
Regulation S-X (and in the case of pro forma financial statements for the
twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period of Borrower presented, as if Regulation SX was
applicable to such financial statements) and (ii) all other financial data that
would be reasonably necessary for Jefferies LLC to receive customary “comfort”
letters from the independent accountants of Borrower, Schuff and Bridgehouse
Marine in connection with the offering of the Notes (and Borrower shall have
made all commercially reasonable efforts to provide Jefferies LLC with drafts of
such “comfort” letters (which shall provide customary “negative assurance”
comfort), which such accountants are prepared to issue upon completion of
customary procedures).”

3. Representations and Warranties. The Borrower hereby represents and warrants
as follows:

(i) each of the representations and warranties contained in Article III of the
HC2 Credit Agreement are true and correct in all material respects (except for
those representations and warranties that are already qualified by materiality,
which shall be true and correct in all respects) on and as of the date hereof,
in each case before and after giving effect this Amendment (except to the extent
made as of a specific date, then only as of such specific date);

(ii) the Borrower has all necessary corporate power and authority to enter into
this Amendment and has taken all corporate actions required to authorize the
Borrower’s execution, delivery and performance of this Amendment. This Amendment
has been duly executed and delivered by the Borrower, and the HC2 Credit
Agreement constitutes the legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting

 

-2-



--------------------------------------------------------------------------------

creditors’ rights generally, regardless of whether considered in a proceeding in
equity or at law. The execution, delivery and performance by the Borrower of
this Amendment will not (i) violate (A) any provision of its organizational
documents; (B) any provision of law or any governmental rule or regulation
applicable to the Borrower; (C) any order of any court or Governmental Authority
binding on the Borrower; or (D) any indenture, instrument, agreement, or other
document binding upon the Borrower or its property or to which the Borrower or
its property is subject, or give rise to a right thereunder to require any
payment to be made by the Borrower or (ii) be in conflict with, result in a
breach of or constitute (with due notice, lapse of time or both) a default under
any such indenture, instrument or other agreement, or result in the creation or
imposition of any Lien of any nature whatsoever upon any of the property or
assets of the Borrower, other than as permitted by the HC2 Credit Agreement;

(iii) as of the date hereof and immediately after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing; and

(iv) no registration with, consent or approval of, or other action by, any
Governmental Authority or any other Person (other than Lenders) is required in
connection with the execution, delivery and performance of this Amendment by the
Borrower, except those as have been obtained or made and are in full force and
effect.

4. Limited Effect. Except as expressly amended and consented to hereby, the HC2
Credit Agreement and each of the other Loan Documents shall remain in full force
and effect in accordance with their respective terms. The Borrower hereby
ratifies, confirms and reaffirms its liabilities, its payment and performance
obligations (contingent or otherwise) and its agreements under the HC2 Credit
Agreement and the other Loan Documents to the extent the Borrower is a party
thereto, and the liens and security interests granted, created and perfected
thereby. This Amendment shall not constitute a modification of the HC2 Credit
Agreement, except as specified under Section 2 hereto, or a course of dealing
with Agent or any Lender at variance with the HC2 Credit Agreement such as to
require further notice by Agent or any Lender to require strict compliance with
the terms of the HC2 Credit Agreement and the other Loan Documents in the
future, except as expressly set forth herein. This Amendment contains the entire
agreement among the Borrower and Lenders contemplated by this Amendment. The
Borrower has no knowledge of any challenge to Agent’s or any Lender’s claims
arising under the Loan Documents or the effectiveness of the Loan Documents.
Except for actions for which there has been given express consent in the
foregoing consent, Agent and Lenders reserve all rights, privileges and remedies
under the Loan Documents. Nothing in this Amendment is intended, or shall be
construed, to constitute a novation or an accord and satisfaction of any of the
Obligations or to modify, affect or impair the perfection, priority or
continuation of the security interests in, security titles to or other Liens on
any Collateral for the Obligations.

5. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the truth and accuracy of the representations set forth in Section 3, the
payment of Agent’s expenses as set forth in Section 10 and receipt by Agent of
the items referred to in paragraph (a) below (which shall be in form and
substance satisfactory to Agent):

(a) Agent shall have received counterparts of this Amendment duly executed by
Borrower, the other Agent and Required Lenders.

 

-3-



--------------------------------------------------------------------------------

6. Acknowledgement. (a) Each Subsidiary Guarantor hereby acknowledges that it
has reviewed the terms and provisions of the HC2 Credit Agreement and this
Amendment and consents to; (i) the amendment of the provision of the HC2 Credit
Agreement effected and (ii) any other provision of the HC2 Credit Agreement
effected pursuant to this Amendment. Each Subsidiary Guarantor hereby confirms
that each Loan Document to which it is a party or otherwise bound will continue
to guarantee to the fullest extent possible in accordance with the Loan
Documents the payment and performance of all “Obligations” under each of the
Loan Documents to which it is a party (in each case as such terms are defined in
the applicable Loan Document

(b) Each Subsidiary Guarantor acknowledges and agrees that any of the Loan
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. Each Subsidiary Guarantor represents and
warrants that all representations and warranties as to itself contained in the
HC2 Credit Agreement and the other Loan Documents to which it is a party or
otherwise bound are true and correct in all material respects on and as of the
date hereof to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date.

7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8. Counterparts. This Amendment may be executed by the parties hereto in any
number of separate counterparts, each of which shall be an original, and all of
which taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Amendment by facsimile, email or
other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

9. RELEASE. IN CONSIDERATION OF THE CONSENT CONTAINED HEREIN THE SUFFICIENCY OF
WHICH IS HEREBY ACKNOWLEDGED, THE BORROWER HEREBY IRREVOCABLY RELEASES AND
FOREVER DISCHARGES ADMINISTRATIVE AGENT, COLLATERAL AGENT, LENDERS AND EACH OF
THEIR RESPECTIVE AFFILIATES, SUBSIDIARIES, SUCCESSORS, ASSIGNS, DIRECTORS,
OFFICERS, EMPLOYEES, AGENT, REPRESENTATIVES AND ATTORNEYS (EACH, A “RELEASED
PERSON”) OF AND FROM ALL DAMAGES, LOSSES, CLAIMS, DEMANDS, LIABILITIES,
OBLIGATIONS, ACTIONS AND CAUSES OF ACTION WHATSOEVER WHICH THE BORROWER MAY NOW
HAVE OR CLAIM TO HAVE ON AND AS OF THE DATE HEREOF AGAINST ANY RELEASED PERSON,
WHETHER PRESENTLY KNOWN OR UNKNOWN, LIQUIDATED OR UNLIQUIDATED, SUSPECTED OR
UNSUSPECTED, CONTINGENT OR NON-CONTINGENT, AND OF EVERY NATURE AND EXTENT
WHATSOEVER WITH RESPECT TO THE HC2 CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND THE TRANSACTIONS CONTEMPLATED THEREBY (COLLECTIVELY, “CLAIMS”). THE BORROWER
REPRESENTS AND WARRANTS TO ADMINISTRATIVE AGENT, COLLATERAL AGENT AND LENDERS
THAT IT HAS NOT GRANTED OR PURPORTED TO GRANT TO ANY OTHER PERSON ANY INTEREST
WHATSOEVER IN ANY CLAIM, AS SECURITY OR OTHERWISE

 

-4-



--------------------------------------------------------------------------------

10. Expenses. The Borrower agrees to pay on demand all reasonable, out-of-pocket
costs and expenses in connection with the preparation, execution and delivery of
this Amendment and the other instruments and documents to be delivered
hereunder, including, without limitation, the reasonable fees, charges and
disbursements of one counsel for each Agent with respect thereto and with
respect to advising such Agent as to its rights and responsibilities hereunder
and thereunder.

11. Severability. In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

12. Headings. Headings and captions used in this Amendment are included for
convenience of reference only and shall not be given any substantive effect.

11. Conflicts. In the event of any conflict between the terms of this Amendment
and the terms of the HC2 Credit Agreement or any of the other Loan Documents,
the terms of this Amendment shall govern.

[SIGNATURE PAGES FOLLOW]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

HC2 Holdings, Inc., as Borrower By  

/s/ Keith Hladek

  Name:   Keith Hladek   Title:   Chief Operating Officer PTGi International
Holding Inc., as a Subsidiary Guarantor By  

/s/ Keith Hladek

  Name:   Keith Hladek   Title:   Chief Operating Officer PTGi International,
Inc., as a Subsidiary Guarantor By  

/s/ Keith Hladek

  Name:   Keith Hladek   Title:   Chief Operating Officer Arbinet Corporation,
as a Subsidiary Guarantor By  

/s/ Keith Hladek

  Name:   Keith Hladek   Title:   Chief Operating Officer HC2 Holdings 2, Inc.,
as a Subsidiary Guarantor By  

/s/ Keith Hladek

  Name:   Keith Hladek   Title:   Chief Operating Officer HC2 Tech Ventures, LLC
as a Subsidiary Guarantor By  

/s/ Keith Hladek

  Name:   Keith Hladek   Title:   Chief Operating Officer



--------------------------------------------------------------------------------

HC2 Investment Securities Inc., as a Subsidiary Guarantor By  

/s/ Keith Hladek

  Name:   Keith Hladek   Title:   Chief Operating Officer



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC, as Arranger, Book Manager, Documentation Agent and
Syndication Agent By  

/s/ J. Paul McDonnell

  Name:   J. Paul McDonnell   Title:   Managing Director JEFFERIES FINANCE LLC,
as Administrative Agent and Collateral Agent By  

/s/ J. Paul McDonnell

  Name:   J. Paul McDonnell   Title:   Managing Director JEFFERIES FINANCE LLC,
as Lender By  

/s/ J. Paul McDonnell

  Name:   J. Paul McDonnell   Title:   Managing Director

[Signature Page to Second Amendment to Credit Agreement]